931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Everett BRUCE, Plaintiff-Appellant,v.Elizabeth Bruce JOHNSON, Marianna Williams, Cynthia McCants,Jean Myers, Mary C. Young, Beverly Smith, DianneLivingston, Defendants-Appellees.
No. 91-6771.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Woodrow Wilson Jones, Senior District Judge.  (CA-89-188-A)
Roy Everett Bruce, appellant pro se.
Cynthia S. Lopez, Roberts, Stevens & Cogburn, P.A., Asheville, N.C., for appellees.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
W.D.N.C.
AFFIRMED.
PER CURIAM:


1
Roy Everett Bruce appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bruce v. Johnson, CA-89-188-A (W.D.N.C. July 26, 1990 and Jan. 24, 1991).1   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We deny the defendant's motion to dismiss and plaintiff's motion for appointment of counsel